Title: To George Washington from George Martin, 17 October 1783
From: Martin, George
To: Washington, George


                        
                            Sir,
                            Dublin Octr 17th 1783
                        
                        It is with singular satisfaction that I have the honour to inform You I recd your very polite and elegant
                            Letter of the 10th Augst in answer to Mine of the first March last, which naturally leads me to embrace this favorable
                            Opportunity of gratifying my feelings, by returning you my sincerest acknowledgements for the high Honour you have
                            confirm’d upon me in approving any feeble attempt I cou’d make to promote that felicity our Country may now happily enjoy
                            from the complete Atchievement of Civil and Religious Liberty, principally obtain’d (under Providence) by the amazing
                            perseverance, unshaken Fortitude, and comprehensive capacity of your enlarg’d and truly Patriotic Mind, which have so
                            distinguis’dedly, and disinterestedly engagd you in, the most arduous Scenes of, complicited difficulties, variously
                            combin’d to frustrate the glorious struggles of a virtuous, valiant and wise People. May the Almighty pour down his
                            choicest Blessings on the invincible Supporters of so righteous a Cause! And May that Wisdom, toleration, and Benevolence
                            of Spirit, which has so strongly mark’d and directed the measures of their admired General, influence the national
                            Councils in all their proceedings, in such a manner, that latest Generations may in Security & Ease, look back to
                            the great Founders of their happiness with veneration & incessant Praise. fondly do I hope, that the articles of
                                Confedaration finally ratified on the 1st March 1781 in Philedelphia, will be religiously
                            observed, and adhered to, being framd with the truest Wisdom, and Soundest Policy, and which cannot fail to hand down to
                            Posterity all the Benefits of so glorious a Conquest—Your Resolution of retirement at the final execution of the
                            Definitive Treaty, is consonant with that wise Conduct, that has so happily distinguis’d your Life, and which will enable
                            you to review with infinite delight in peaceful tranquillity, those happy consequences deriv’d to your Country by the
                            unexampled Dedication of all your powers to her Interest—In that Pleasing Solitude permit me to suggest
                            a hint, that a Second Cemmenting may be compos’d; similar Materials are in
                            your possession, and the Public will recieve with the greatest Avidity so valuable a donation, But go where you will, and
                            do what you will, you can only be Mius et idem, for your Country will ever command your Political Abilities altho
                            you have turn’d Your Sword into a Plougshare.
                        The Poverty you speak of can be but momentary, for America has numberless Resources
                            at hand, which Union and Oeconomy can speedily produce, and if her Confidential Servants are properly
                            protected in their Persons, and supported adequately to Circumstances and Exigencies, She can fear nothing externally;
                            internally nothing is wanting, but Harmony and Concord—vis unita fortior.
                        Shou’d it ever be my Lott to be employ’d in her Service I will receive her Commands with
                            gratitude, execute them with Zeal and Integrity, as far as Capacity will permit, and with deferance and alacrity, return to
                            her Bosom if needful, to await her just and supreme Decision respecting Official Duty.
                        Under the Influence of those Principles I wou’d willingly flatter myself, that your kind
                            assistance will not be wanting, joind to that of other Friends who have interested themselves in my favour in promoting
                                me to the Honor in the close of Life, of being distinguished by the Confidence
                            of my Country.
                        At the same time that I make this request, give me leave to go one step further, and
                            introduce the Bearer Mr George Martin, My Nephew, a Young English Barrister, to your Acquaintance Countenance &
                            Protection, who is the Heir & representative of our Family. His merits I hope will be the most effectual Advocate
                            in his favour, and his Parents & Relations entertain fond Expectations, that he will acquit himself thro’ Life to
                            the Satisfaction of all virtuous and valuable Men, and I in particular, indulge myself in hoping, that He will never
                            diminish that Lustre which Your Countenance must confer on him—The Objects of his present pursuit & future
                            Operations, I must beg leave to refer to his own Information, but as my love and Esteem for him are great in extent, and
                            high in Degree, I cou’d not evince their magnitude more, than by commanding him to your Countenance and Protection, for
                            undoubtedly I venerate your Character as peculiary eminent among the illustrious Ornaments of Human Nature. I have the
                            Honor to be Sir Your most Obedient and devoted Hb. Servt
                        
                            Geo: Martin
                        
                    